                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             LANCE WILSON SBN 183852
                                                                                                         2   lance.wilson@tuckerellis.com
                                                                                                             NICOLE E. GAGE SBN 208658
                                                                                                         3   nicole.gage@tuckerellis.com
                                                                                                             201 Mission Street, Suite 2310
                                                                                                         4   San Francisco, CA 94105
                                                                                                             Telephone:    415.617.2400
                                                                                                         5   Facsimile:    415.617.2409

                                                                                                         6   Attorneys for Defendant
                                                                                                             COPES VULCAN, INC.
                                                                                                         7

                                                                                                         8
                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        10
                                                                                                             In re Toy Asbestos Litigation
                                                                                                        11

                                                                                                        12
                                                                                                             AGNES TOY, individually and successor-in-   )          Case No. 4:19-CV-00325-HSG
                                                                                                                                                         )
                                                                                                             interest to the Estate of THOMAS H. TOY, SR.,
                                                                                                             deceased; THOMAS H. TOY, JR., individually  )
TUCKER ELLIS LLP




                                                                                                        13   and as legal heir to THOMAS H. TOY, SR.,    )          ORDER GRANTING DEFENDANT
                                                                                                        14
                                                                                                             deceased,                                   )          COPES VULCAN, INC.’S DISMISSAL
                                                                                                                                                         )          WITHOUT PREJUDICE
                                                                                                        15
                                                                                                                               Plaintiffs,               )
                                                                                                                                                         )
                                                                                                        16
                                                                                                                    v.                                   )
                                                                                                                                                         )
                                                                                                        17
                                                                                                             HONEYWELL INTERNATIONAL INC.,               )
                                                                                                             f/k/a ALLIED-PRODUCTS LIABILITY             )
                                                                                                             SIGNAL, INC., sued as successor-in-interest )
                                                                                                        18   to BENDIX CORPORATION, et al.,              )
                                                                                                        19
                                                                                                                                                         )
                                                                                                                               Defendants.               )
                                                                                                        20

                                                                                                        21             The Court, having considered the stipulation of plaintiffs Agnes Toy, individually and successor-

                                                                                                        22   in-interest to the Estate of Thomas H, Toy, deceased and Thomas H. Toy, Jr. and defendant Copes-

                                                                                                        23   Vulcan, Inc. hereby approves the stipulation and orders that plaintiffs’ claims against Copes-Vulcan,

                                                                                                        24   Inc. be and hereby are DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P 41(a)(2). Each

                                                                                                        25   party to bear its own costs.

                                                                                                        26   ///

                                                                                                        27   ///

                                                                                                        28   ///


                                                                                                                   ORDER GRANTING DEFENDANT COPES VULCAN, INC.’S DISMISSAL WITHOUT PREJUDICE 527869.1
                                                                                                         1        IT IS SO ORDERED.

                                                                                                         2

                                                                                                         3

                                                                                                         4 Dated: 2/20/2020         __________
                                                                                                                                                       Haywood S. Gillam, Jr.
                                                                                                         5                                             United States District Court Judge

                                                                                                         6

                                                                                                         7

                                                                                                         8

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                       2
                                                                                                             ORDER GRANTING DEFENDANT COPES VULCAN, INC.’S DISMISSAL WITHOUT PREJUDICE 527869.1
